  Case: 1:17-md-02804-DAP Doc #: 2215 Filed: 08/13/19 1 of 2. PageID #: 337606



                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

------------------------------------------------------------   :   1:17-md-02804-DAP
IN RE NATIONAL PRESCRIPTION OPIATE                             :
LITIGATION,                                                    :   MDL No. 2804
------------------------------------------------------------   :
This Document Relates to:                                      :   Judge Dan Aaron Polster
                                                               :
NORTHERN ARAPAHO TRIBE                                         :
                                                               :
         Plaintiff,                                            :
                                                               :   Civil Action No.:
vs.                                                            :   1:18-op-45438-DAP
                                                               :
PURDUE PHARMA, L.P., et al.                                    :
                                                               :
         Defendants.                                           :
------------------------------------------------------------   :



                              MOTION TO WITHDRAW AS COUNSEL

         COMES NOW Andrew W. Baldwin, Christine Lichtenfels, and Kelly A. Rudd of

Baldwin, Crocker & Rudd, P.C., and respectfully requests that this Court grant them permission

to withdraw as counsel for the Northern Arapaho Tribe, Plaintiff.

         Pursuant to local Civil Rule 83.9, Withdrawal of Counsel, “the attorney of record may

not withdraw, nor may any other attorney file an appearance as a substitute for the attorney of

record, without first providing written notice to the client and all other parties and obtaining

leave of Court.” Please be advised that Plaintiff, has been provided notice of Andrew W.

Baldwin, Christine Lichtenfels, and Kelly A. Rudd withdrawal of representation. All parties are

hereby notified of Andrew W. Baldwin’s, Christine Lichtenfels’, and Kelly A. Rudd’s request to

withdrawal as Plaintiff’s counsel by way of service and filing of this motion.
  Case: 1:17-md-02804-DAP Doc #: 2215 Filed: 08/13/19 2 of 2. PageID #: 337607



       The Northern Arapaho Tribe will continue to be represented by:

                   David P. Hersh               Janet G. Abaray
                   Colin M. Simpson             Kenneth M. Daly
                   D. Dean Batchelder           Burg Simpson Eldredge
                   Burg Simpson Eldredge        Hersh & Jardine, P.C.
                   Hersh & Jardine, P.C.        312 Walnut St. Suite 2090
                   40 Inverness Drive East,     Cincinnati, OH 45202
                   Englewood, CO 80112



       Respectfully submitted this 13th day of August, 2019,

 /s/ Janet G. Abaray                            /s/ Kelly A. Rudd (with consent)
 Janet G. Abaray                                Kelly A. Rudd
 Burg Simpson Eldredge                          Andrew W. Baldwin
 Hersh & Jardine, P.C.                          Christine Lichtenfels
 312 Walnut Street, Suite 2090                  Baldwin, Crocker & Rudd, P.C.
 Cincinnati, OH 45202                           337 Garfield Street
 Phone: 513-852-5600                            P.O. Box 1229
 Fax: 513-852-5611                              Lander, Wyoming 82520
 jabaray@burgsimpson.com                        Phone: (307) 332-3385
                                                Fax: (307) 332-2507
 Attorney for Plaintiff                         rudd@bcrattorneys.com
                                                andy@bcrattorneys.com
                                                christine@bcrattorneys.com

                                                Withdrawing Attorneys for Plaintiff




                                 CERTIFICATE OF SERVICE

       IT IS HEREBY CERTIFIED that on August 13, 2019, a copy of this Motion was served

by filing a copy of this document with the Court’s CM/ECF system, which will send a notice of

electronic filing to counsel of record.


                                                          /s/ Janet G. Abaray
                                                          Janet Abaray
